ITEMID: 001-22963
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: PRYSTAVSKA v. UKRAINE
IMPORTANCE: 1
CONCLUSION: Inadmissible
TEXT: The applicant, Mrs Danyila Semenivna Prystavska, is a Ukrainian national who was born in the L’viv region on 19 April 1948 and currently resides in L’viv, Ukraine.
In December 1998 the applicant instituted proceedings in the local court of the Shevchenkivsky district of L’viv against the local accommodation office and the Shevchenkivska local authority, seeking an order for repairs to be carried out to her apartment. She also sought compensation for moral damage, since her living conditions were unsatisfactory. On 3 December 1998 the Shevchenkivsky District Court of L’viv allowed her claims in part. On 6 December 2000 the applicant’s claims for compensation for moral damage were rejected by the Shevchenkivsky District Court of L’viv. On 12 March 2001 the L’viv Regional Court upheld this decision.
On 16 July 2001 the applicant lodged complaints with the Supreme Court of Ukraine in accordance with the procedure prescribed by the Law of 21 June 2001 on the Introduction of Changes to the Code of Civil Procedure. On 28 November 2001 a panel of three judges of the Supreme Court of Ukraine refused to transfer the applicant’s appeal for consideration on the merits to a chamber of the Supreme Court of Ukraine.
“The Court of Cassation is the Supreme Court of Ukraine.”
“Parties and other persons who participate in court proceedings, and the prosecutor and other persons who have not participated in the proceedings in which the court has decided on their rights and obligations, may lodge a cassation appeal against judgments and rulings adopted by the court of first instance, only in relation to a violation of the substantive or procedural law and rulings and judgments of an appeal court.
The basis for such an appeal is the incorrect application of the norms of substantive law or infringement of the norms of procedural law.”
“The deadline for lodging an application by the prosecutor is three months from the date of delivery of the ruling or judgment of the Court of Appeal, or one year from the date of delivery of the ruling or judgment of the court of first instance, if these rulings or decisions have not been appealed against.”
“The issue of the transfer of the case for consideration by a judicial chamber is to be considered by a panel of three judges, in camera, without the participation of the parties to the proceedings.
The case shall be transferred for a hearing by a judicial chamber if one of the judges of the court reaches that conclusion. ...
If the grounds for transfer of the case for consideration by the chamber are not satisfied, the court shall adopt a ruling refusing to allow the applicant’s claims.”
“The Court of Cassation has the power to:
1) adopt a ruling rejecting the application for annulment;
2) adopt a ruling fully or partly annulling a judicial decision at issue and remitting the case for a re-hearing to the court of first instance or appellate court;
3) adopt a ruling annulling the decision at issue and leaving in force a judgment that was quashed by an appeal court in error;
4) adopt a ruling annulling a decisions at issue, terminating the proceedings in a civil case and refusing to allow an applicant’s claims;
5) change the decision on the merits of the case and not remit it for further consideration.”
“1. This Law shall enter into force as from 29 June 2001.
2. Laws and other normative acts adopted before this Law entered into force are effective in so far as their provisions do not conflict with the Constitution of Ukraine and this Law.
3. Appeals in civil cases lodged before 29 June 2001 shall be considered in accordance with the procedure adopted for the examination of appeals against local courts’ decisions.
4. Protests against judicial decisions lodged before 29 June 2001 shall be sent to the Supreme Court of Ukraine for consideration in accordance with the procedure for consideration of cassation appeals (касаційних скарг).
5. Decisions that have been adopted and have entered into force before 29 June 2001 can be appealed against within three months in accordance with the procedure for consideration of cassation appeals (to the Supreme Court of Ukraine).”
